Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-14-00545-CR

                                        George Rene VIDAL,
                                             Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                     From the 186th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013-CR-9523
                           Honorable Maria Teresa Herr, Judge Presiding

Opinion by:       Rebeca C. Martinez, Justice

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: January 14, 2015

DISMISSED

           Appellant has filed a motion to dismiss this appeal in compliance with Rule 42.2(a). See

TEX. R. APP. P. 42.2(a). The motion is granted and this appeal is dismissed. See id. Appellant

has also requested that issuance of the mandate be expedited. Finding good cause for expedited

issuance of the mandate, we grant appellant’s request. TEX. R. APP. P. 18.1(c).


                                                   Rebeca C. Martinez, Justice

DO NOT PUBLISH